                                                                                  10/7/2019


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


CHARLES M. BUTLER, III and                        CV 17-50-BLG-SPW-TJC
CHLOE BUTLER

                    Plaintiffs,
                                                  ORDER
vs.

UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC, doing business as Health
Insurance Innovations, doing business
as Health Insurance Innovations, Inc.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF
AMERICA, INC.; THE NATIONAL
CONGRESS OF EMPLOYERS, INC.;
and DOES 1-10
                   Defendants.

      Defendant Unified Life Insurance Company (“Unified”) has filed a motion

to stay pending Rule 23(f) appeal. (Doc. 243.) Unified has also requested

expediting briefing on the motion due to the October 15, 2019 deadline for the

parties to submit a proposed class certification order for the Court’s review. (See

Doc. 241 at 7.)

      Good cause appearing, IT IS ORDERED that the October 15, 2019 deadline

is VACATED pending resolution of the motion to stay. As such, Unified’s request
for expedited briefing is DENIED. Plaintiffs shall respond to the motion for stay

in accordance with Local Rule 7.1(d).

            DATED this 7th day of October, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
